


SECOND AMENDMENT TO
STOCK PURCHASE AGREEMENT
This Second Amendment (this “Second Amendment”) to Stock Purchase Agreement
dated as of June 20, 2012, and amended pursuant to the First Amendment to Stock
Purchase Agreement, made and entered into effective as of July 13, 2012
(together, “Agreement”), is made and entered into effective as of September 10,
2012 (the “Effective Date”), by and among PICO Holdings, Inc., a California
corporation (the “Parent”), PICO Investment Corporation, an Ohio corporation
(“PICO Investment”), and White Mountains Solutions Holding Company, a
Connecticut corporation (“Buyer”) (collectively, the “Parties” and each a
“Party”). Capitalized terms used but not otherwise defined herein shall have the
same meanings as set forth in the Agreement.
RECITALS
WHEREAS, Section 10.10 of the Agreement provides that the Agreement may be
amended and the terms thereof may be waived only by a written instrument signed
by each of the Parties, or, in the case of a waiver, by the Party waiving
compliance;
WHEREAS, the Parties constitute all of the parties to the Agreement and they
hereby consent to this Second Amendment under the terms and provisions set forth
herein;
WHEREAS, on August 24, 2012, Citation paid a dividend to Parent consisting of
(i) 201,912 shares of Parent common stock with a fair market value on the date
of such dividend of approximately $4,444,083, (ii) 113,741 shares of The
Physicians Investment Company common stock with a fair market value on the date
of such dividend of approximately $6,399,181, and (iii) cash of $3,924,232
(collectively, the “Citation Dividend”); and
WHEREAS, on August 10, 2012, Physicians paid a dividend to PICO Investment
consisting of (i) marketable securities with a fair market value on the date of
such dividend of approximately $10,058,256, and (ii) cash of $14,941,744
(collectively, the “Physicians Dividend”).
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties hereby agree as follows:
AGREEMENT
1.Amendment of Exhibit 2.2(a). The text of Exhibit 2.2(a) of the Agreement is
hereby amended and restated in its entirety to read as follows: “Ninety percent
(90%) of the Purchase Price shall be allocated to the Citation Shares and ten
percent (10%) of the Purchase Price shall be allocated to the Physicians
Insurance Shares, with any pre-Closing and post‑Closing adjustments to the
Purchase Price under Sections 2.2(b) and (c) being applied thereto pro rata.”


2.Consent to Pre-Closing Dividends. Buyer hereby consents to the Citation
Dividend and the Physicians Dividend in accordance with Section 4.1(a)(i) of the
Agreement.


3.Continued Validity. Except as otherwise expressly provided herein, the terms
and provisions of the Agreement shall remain in full force and effect.


4.Approval of Second Amendment. By their signatures below, the Parties hereby
adopt this Second Amendment.
5.Necessary Acts. Each Party hereby agrees to perform any further acts and to
execute and deliver any further documents that may be necessary or required to
carry out the intent and provisions of this Second Amendment and the
transactions contemplated hereby.






--------------------------------------------------------------------------------




6.Governing Law. This Second Amendment shall be interpreted and construed in
accordance with the Laws of the State of New York, without regard to its
conflict of laws principles that would require application of the Laws of a
jurisdiction other than the State of New York.


7.Counterparts. This Second Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each
Party and delivered to the other Parties. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar uneditable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.










[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the Effective Date.
PICO HOLDINGS, INC.


By:     /s/ James F. Mosier
Name: James F. Mosier
Title: Secretary


PICO INVESTMENT CORPORATION




By:     /s/ James F. Mosier
Name: James F. Mosier
Title: Secretary




WHITE MOUNTAINS SOLUTIONS HOLDING COMPANY






By:     /s/ W. Neal Wasserman
Name: W. Neal Wasserman
Title: President






























(Signature Page to Second Amendment to Stock Purchase Agreement)




